 Case 2:20-cv-10886-LJM-APP ECF No. 3 filed 07/02/20                  PageID.52     Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 DARIN REY ALDRIDGE,
                                                     Case No. 2:20-cv-10886
                    Petitioner,                      Honorable Laurie J. Michelson
                                                     Magistrate Judge Anthony P. Patti
 v.

 BRYAN MORRISON,

                    Respondent.


      NOTICE OF THE COURT’S INTENT TO DISMISS THIS ACTION WITHOUT
              PREJUDICE FOR FAILURE TO COMPLY WITH THE
                       EXHAUSTION REQUIREMENT


        Petitioner Darin Rey Aldridge is in prison after being convicted in a Michigan state court.

He has filed a pro se habeas corpus petition under 28 U.S.C. § 2254. One of his two claims was

not properly raised in the Michigan Court of Appeals, and, thus, is not exhausted. Accordingly,

the Court plans to dismiss the habeas petition unless Aldridge notifies the Court before August 4,

2020 that he wishes to voluntarily dismiss his unexhausted claim and proceed with his sole

exhausted claim.

                                                I.

        On October 25, 2018, Aldridge pleaded no contest in Macomb County Circuit Court to one

count of domestic violence, third offense, Mich. Comp. Laws § 750.81(4), and one count of assault

by strangulation, Mich. Comp. Laws § 750.84(1)(b). (ECF No. 1, PageID.1, 22.) The trial court

agreed to cap Aldridge’s minimum sentence at the bottom one-third of the Michigan sentencing

guidelines, which were calculated at 38 to 152 months. (Id. at PageID.22, 44.) Before Aldridge

was sentenced, he moved to withdraw his plea, claiming that he was promised guidelines between
 Case 2:20-cv-10886-LJM-APP ECF No. 3 filed 07/02/20                  PageID.53       Page 2 of 6



10 and 46 months. (Id. at PageID.22–23.) The trial court denied the motion, and sentenced

Aldridge as a fourth habitual offender to two concurrent prison terms of 72 to 240 months. (Id. at

PageID.23.)

       In an application for leave to appeal in the Michigan Court of Appeals, Aldridge argued

that the trial court abused its discretion and committed clear error by denying his motion to

withdraw his plea before sentencing. (Id. at PageID.2.) The Court of Appeals denied Aldridge’s

application for lack of merit in the grounds presented. See People v. Aldridge, No. 348948 (Mich.

Ct. App. June 25, 2019).

       In an application for leave to appeal in the Michigan Supreme Court, Aldridge raised the

same claim that he had presented to the Michigan Court of Appeals. He also raised a new claim

regarding his lawyer’s advice to plead no contest to two offenses that allegedly arose from a single

act. (ECF No. 1, PageID.2–3.) On February 4, 2020, the Michigan Supreme Court granted

Aldridge’s “motion to add additional issue” but denied leave to appeal because it was not

persuaded that the questions Aldridge presented warranted its review. See People v. Aldridge, 937

N.W.2d 652 (Mich. 2020).

       Aldridge did not seek a writ of certiorari in the United States Supreme Court. Nor did he

pursue post-conviction remedies in the state trial court. (ECF No. 1, PageID.3.)

       His habeas corpus petition is dated March 10, 2020, and it was docketed with the Court on

March 19, 2020.

       The grounds for relief, as set forth in Aldridge’s supporting brief, are as follows:

       I. The trial court abused its discretion and committed clear error in denying
       Aldridge’s motion to withdraw [his] plea before sentencing; and

       II. A lawyer’s advice to plead nolo contendere to two offenses, assault and battery
       and assault with intent to do great bodily harm less than murder, arising from a



                                                     2
 Case 2:20-cv-10886-LJM-APP ECF No. 3 filed 07/02/20                      PageID.54       Page 3 of 6



        single act, violates double jeopardy and constitutes ineffective assistance of
        counsel.

(Id. at PageID.17.)

                                                   II.

        The doctrine of exhaustion of state remedies requires state prisoners to present all their

claims to the state courts before raising their claims in a federal habeas corpus petition. See 28

U.S.C. § 2254(b)(1); O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999). This requirement is

satisfied if a prisoner “invok[es] one complete round of the State’s established appellate review

process,” including a petition for discretionary review in the state supreme court, “when that

review is part of the ordinary appellate review procedure in the State.” O’Sullivan, 526 U.S. at

845, 847. Thus, to be properly exhausted, each habeas claim must have been fairly presented to

the state court of appeals and to the state supreme court. Wagner v. Smith, 581 F.3d 410, 414 (6th

Cir. 2009).

        Aldridge did not fairly present both of his claims for the writ to the state court of appeals

and to the state supreme court. True, he states that he raised his first claim regarding the trial court’s

denial of his motion to withdraw his plea in both the Michigan Court of Appeals and the Michigan

Supreme Court. (ECF No. 1, PageID.2–3.) But the Court of Appeals denied leave to appeal before

he could file his pro se brief raising the second claim (ineffective assistance of counsel). (Id. at

PageID.7, 47.) Although Aldridge raised both claims in the Michigan Supreme Court, presenting

a new claim for the first time in a state’s highest court on discretionary review does not constitute

fair presentation of the claim to the state courts. Skinner v. McLemore, 425 F. App’x 491, 494 (6th

Cir. 2011) (citing Castille v. Peoples, 489 U.S. 346, 349 (1989)). Thus, Aldridge’s second claim

is not properly exhausted, because it was raised for the first time in the Michigan Supreme Court.




                                                         3
 Case 2:20-cv-10886-LJM-APP ECF No. 3 filed 07/02/20                   PageID.55      Page 4 of 6



As such, the petition is a “mixed” petition of one exhausted claim (claim one) and one unexhausted

claim (claim two).

       “A federal district court, generally speaking, may not grant the writ on a ‘mixed’ petition,

one containing claims that the petitioner has pressed before the state courts and claims that he has

not.” Harris v. Lafler, 553 F.3d 1028, 1031 (6th Cir. 2009) (citing 28 U.S.C. § 2254(b)(1)(A),

Rhines v. Weber, 544 U.S. 269, 273–74 (2005)). When confronted with a mixed petition, the Court

can “do one of four things:”

       (1) dismiss the mixed petition in its entirety, Rhines, 544 U.S. at 274, 125 S. Ct.
       1528; (2) stay the petition and hold it in abeyance while the petitioner returns to
       state court to raise his unexhausted claims, id. at 275, 125 S. Ct. 1528; (3) permit
       the petitioner to dismiss the unexhausted claims and proceed with the exhausted
       claims, id. at 278, 125 S. Ct. 1528; or (4) ignore the exhaustion requirement
       altogether and deny the petition on the merits if none of the petitioner’s claims has
       any merit, 28 U.S.C. § 2254(b)(2).

Harris, 553 F.3d at 1031–32 (emphases in original).

       The Court is inclined to choose the first option (dismissal of the mixed petition) because

the one-year statute of limitations set forth in 28 U.S.C. § 2244(d) does not appear to pose a

problem. The statute of limitations begins to run from the latest of four dates, generally, “the date

on which the judgment became final by the conclusion of direct review or the expiration of the

time for seeking such review.” 28 U.S.C. § 2244(d)(1)(A). In Aldridge’s case, the Michigan

Supreme Court denied leave to appeal on February 4, 2020, see Aldridge, 937 N.W.2d at 652,

meaning that his conviction became “final” under § 2244(d)(1)(A) ninety days later, on or about

May 4, 2020, when the deadline for seeking certiorari from the United States Supreme Court

expired. See, e.g., Johnson v. Rapelje, 542 F. App’x 453, 454 (6th Cir. 2013).

       Aldridge filed his habeas corpus petition in March 2020, before the statute of limitations

even started to run. And as of today, July 1, 2020, there is still about 10 months left on the one-



                                                     4
 Case 2:20-cv-10886-LJM-APP ECF No. 3 filed 07/02/20                  PageID.56      Page 5 of 6



year clock. Thus, even if the Court dismisses the petition (without prejudice) to allow Aldridge to

exhaust state-court remedies for his second claim, Aldridge is not likely to face a statute of

limitations bar when he refiles his petition for habeas corpus. Although the limitations period was

not tolled while his petition has been pending here in federal court, Duncan v. Walker, 533 U.S.

167, 181–82 (2001), the limitations will be tolled so long as Aldridge pursues a “properly filed”

motion for post-conviction relief (or properly filed leave to appeal) in state court, see 28 U.S.C.

§ 2244(d)(2).

       As things now stand, the other options make less sense. The Court sees no reason to choose

option two (a stay) because Aldridge has not asked for a stay, and there is no need for a stay,

because, as just explained, Aldridge does not appear to be in danger of having a subsequent petition

dismissed under the statute of limitations. The Court presumes that Aldridge would prefer not to

dismiss his unexhausted second claim (option three). And without an answer to the habeas petition

and the state-court record, the Court is unable to determine whether the entire petition can be

dismissed on the merits (option four).

       Accordingly, unless Aldridge informs the Court before August 4, 2020 that he wishes to

dismiss his unexhausted second claim and proceed only with only his first claim, the Court will

dismiss the habeas corpus petition without prejudice to refiling.

        SO ORDERED.

       Dated: July 2, 2020


                                              s/Laurie J. Michelson
                                              LAURIE J. MICHELSON
                                              UNITED STATES DISTRICT JUDGE




                                                     5
 Case 2:20-cv-10886-LJM-APP ECF No. 3 filed 07/02/20                 PageID.57     Page 6 of 6




                                     CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on the

attorneys and/or parties of record by electronic means or U.S. Mail on July 2, 2020.


                                             s/Erica Karhoff
                                             Case Manager to the
                                             Honorable Laurie J. Michelson




                                                    6
